United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Denali Park, AK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0608
Issued: June 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 10, 2016 appellant, through counsel, filed a timely appeal from a
December 11, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than five percent permanent impairment of the
right upper extremity.
FACTUAL HISTORY
On June 6, 2011 appellant, then a 72-year-old seasonal park ranger, filed a traumatic
injury claim (Form CA-1) alleging that on May 11, 2011 she fractured her right wrist when she
1

5 U.S.C. § 8101 et seq.

slipped on ice while leading a hike. OWCP accepted the claim for a closed fracture of the lower
end of the radius with ulna and a closed fracture of the lower end of the right humerus.
On May 17, 2011 appellant underwent an open reduction internal fixation of the hand
innovation volar plate. An August 10, 2011 magnetic resonance imaging (MRI) scan of the right
wrist showed a radial fracture, widening of the scapholunate interval, and “focal thinning or a
full-thickness defect of the central triangular cartilage medial to the distal radioulnar joint.”
OWCP referred appellant for second opinion examinations in 2012 and 2013 to
determine the nature and extent of her condition and disability. In a report dated May 17, 2012,
Dr. Thomas L. Gritzka, a Board-certified orthopedic surgeon and OWCP referral physician,
measured range of motion of the right wrist as 60 degrees dorsiflexion, 60 degrees flexion, and
20 degrees ulnar and radial deviation. He noted that appellant’s hand seemed “radially deviated
about 10 degrees compared to the left.” Dr. Gritzka diagnosed a status post open reduction,
internal fixation of a fracture of the right distal radius, and chronic derangement of the right
distal radial ulnar joint.
On June 5, 2013 Dr. Douglas Bald, a Board-certified orthopedic surgeon and OWCP
referral physician, measured range of motion of the right wrist of 50 degrees flexion, 60 degrees
extension, 20 degrees radial deviation, 32 degrees ulnar deviation, 64 degrees pronation, and 56
degrees supination. He found instability of the distal radioulnar joint. Dr. Bald diagnosed
chronic derangement with a triangular fibrocartilage complex tear of the wrist due to the May 11,
2011 work injury.
Appellant returned to work on April 23, 2014 as an interpretive ranger.
On April 30, 2014 appellant filed a claim for a schedule award (Form CA-7). By letter
dated June 10, 2014, OWCP requested that she submit an impairment evaluation from her
attending physician providing the extent of any impairment in accordance with the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).
In an impairment evaluation dated July 16, 2014, Dr. Michael E. Hebrard, a Boardcertified physiatrist, discussed appellant’s history of multiple wrist fractures when she slipped
and fell on ice.2 He noted that x-rays obtained on May 11, 2011 showed a displaced fracture of
the distal radius and a nondisplaced fracture of the ulna. On examination Dr. Hebrard found
swelling of the right wrist at the dorsal and volar aspect, 20 degrees radial deviation of the right
wrist, substantial motion of the carpal bones especially at the right ulnar styloid region, laxity of
the triangular fibrocartilage complex, and moderate-to-severe thenar and hypothenar atrophy.3
He measured wrist flexion of 30 degrees and extension of 40 degrees, with 3/5 motor strength on
the right. Dr. Hebrard noted that diagnostic testing on August 10, 2011 revealed “considerable
fragmentation of the triangular fibrocartilage complex on the ulnar side of the wrist as well as a
2

Electrodiagnostic testing performed on July 16, 2014 yielded normal findings.

3

Dr. Hebrard indicated that the atrophy was on the left rather than the right side. However, this appears to be a
typographical error.

2

significant increase in the scapholunate gap consistent with ligamentous injury.” He diagnosed a
closed fracture of the right radius with ulna, a closed fracture of the lower end of the right
humerus, and instability of the right carpal bone. Dr. Hebrard, citing Table 15-3 on page 396 of
the A.M.A., Guides, identified the diagnosis as class 2 wrist dislocation with carpal instability.
He applied a grade 3 modifier for severe instability as seen by x-ray to find a grade D, or 25
percent impairment of the right upper extremity.
On September 4, 2014 an OWCP medical adviser noted that Dr. Hebrard did not provide
ratings for each grade modifier. He further indicated that the physician found severe instability;
but noted that there were no x-rays showing measurements of the scapholunate gap as required
by Table 15-9 on page 410 of the A.M.A., Guides to determine instability. The medical adviser
also noted that Dr. Hebrard’s range of motion findings deviated from those of other examiners.
He recommended a second opinion examination.
In an impairment evaluation dated March 12, 2015, Dr. Aubrey A. Swartz, a Boardcertified orthopedic surgeon and OWCP referral physician, discussed appellant’s complaints of
pain with wrist activity. He measured range of motion of the right wrist as negative 15 to 60
degrees dorsiflexion, 55 degrees palmar flexion, 35 degrees radial deviation, and 15 degrees
ulnar deviation. Dr. Swartz found symmetrical circumference of the upper extremities. He
related that appellant had “a radial deviation of the right wrist of 15 degrees. I found this to be a
malunion of the distal radius.” Dr. Swartz diagnosed a closure fracture of the distal end of the
radius. He provided a rating based on a class 1 diagnosis with a default value of three percent.
Dr. Swartz applied a grade modifier of 2 for functional history due to difficulties performing
activities. He additionally applied a grade modifier of 3 for physical examination as “the range
of motion reveals an arc of motion of 45 degrees, which would represent a severe limitation of
motion….” Utilizing the net adjustment formula, Dr. Swartz moved the default value two places
over which yielded five percent permanent impairment of the right upper extremity. He found
no evidence of severe instability of the right wrist.
On March 30, 2015 an OWCP medical adviser reviewed Dr. Swartz’ findings and noted
that Table 15-3 on page 396 of the A.M.A., Guides provided a rating for a wrist fracture with
normal motion and either consistent objective findings or functional loss. He found, however,
that appellant’s only motion loss was reduced ulnar deviation which would equal two percent
impairment. The medical adviser utilized the diagnosis of a class 1 wrist fracture using Table
15-3, which yielded a default value of three percent. He applied a grade modifier of 1 for
functional history, 2 for physical examination, and 2 for clinical studies, which moved the grade
two places to the right to find five percent right upper extremity permanent impairment.
By decision dated April 7, 2015, OWCP granted appellant a schedule award for five
percent permanent impairment of the right upper extremity. The period of the award ran for 15.6
weeks from February 19 to June 8, 2015.
On April 21, 2015 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative. At the hearing, held on November 4, 2015, she described her
continued difficulty and pain using her right arm to perform tasks.

3

By decision dated December 11, 2015, the OWCP hearing representative affirmed the
April 7, 2015 decision.
On appeal appellant’s counsel contends that the Board has evidence that Dr. Swartz is
biased.
LEGAL PRECEDENT
The schedule award provision of FECA,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition requires identifying the impairment Class of Diagnosis condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
ANALYSIS
OWCP accepted that appellant sustained a closed fracture of the lower end of the radius
with ulna and a closed fracture of the lower end of the right humerus due to a May 11, 2011
employment injury. Appellant underwent an open reduction internal fixation of the wrist
fracture on May 17, 2011. Dr. Bald, an OWCP referral physician, also diagnosed a triangular
fibrocartilage complex tear of the wrist due to her May 11, 2011 work injury.
On April 30, 2014 appellant filed a claim for a schedule award. In an impairment
evaluation dated July 16, 2014, Dr. Hebrard measured 20 degrees radial deviation, 30 degrees
flexion, and 40 degrees extension of the right wrist. He further found reduced strength and laxity
of the triangular fibrocartilage complex. Dr. Hebrard diagnosed a closed fracture of the right
radius and lower end of the humerus and instability of the right carpal bone. Referencing Table
15-3 on page 396 of the A.M.A., Guides, he identified the diagnosis as a class 2 wrist dislocation
with carpal instability. Dr. Hebrard applied a grade modifier of three for severe instability by xray to find 25 percent right upper extremity impairment.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides 494-531.

4

An OWCP medical adviser reviewed Dr. Hebrard’s report and noted that he did not
provide the x-ray measurements showing instability as required by Table 15-9 on page 410 of the
A.M.A., Guides. He further indicated that his range of motion measurements differed from those
of prior physicians and recommended a second opinion examination.
Dr. Swartz, an OWCP referral physician, provided a March 12, 2015 impairment
evaluation. He measured range of motion for the right wrist as negative 15 to 60 degrees
dorsiflexion, 55 degrees palmar flexion, 35 degrees radial deviation, and 15 degrees ulnar
deviation. Dr. Swartz found that appellant had a 15-degree radial deviation of the right wrist as
the result of a “malunion of the distal radius.” He opined that she had severe loss of motion as
the arc of motion for her right wrist was 45 degrees. Without specifically identifying the
diagnosis, Dr. Swartz found a class 1 impairment that had a default value of three percent. He
applied grade modifiers and concluded that appellant had five percent permanent impairment of
the right upper extremity.
On March 30, 2015 an OWCP medical adviser identified the diagnosis as a wrist fracture
using Table 15-3 on page 396 of the A.M.A., Guides, which yielded a default value of three
percent. He applied grade modifiers and found that appellant had five percent right upper
extremity impairment. Table 15-3, however, indicates that the diagnosis of wrist fracture is only
used if a claimant has normal motion. Dr. Swartz found that appellant had severely limited range
of motion of the right wrist. While the OWCP medical adviser indicated that her range of
motion loss was minimal and limited to a reduction in ulnar deviation, he did not explain his
conclusion in view of her 15 degrees radial deviation due to a malunion of the distal radius or
Dr. Swartz’ finding that a 45-degree arc of motion for the right wrist did not constitute a severe
motion loss.
The Board, consequently, finds that there is insufficient evidence to determine the extent
of appellant’s right upper extremity impairment. The case will be remanded for further
development of the medical evidence and an opinion on the extent of her ratable impairment
consistent with the A.M.A., Guides. Following any necessary further development, OWCP shall
issue a de novo decision regarding appellant’s schedule award claim.
Additionally, the Board notes that Dr. Bald, an OWCP referral physician, diagnosed
chronic derangement with a triangular fibrocartilage complex tear of the wrist causally related to
the May 11, 2011 work injury. OWCP has not advised whether it has expanded acceptance to
include this diagnosed condition, which is an identified diagnosis under Table 15-3 on page 396
of the A.M.A., Guides. On remand, it should determine if the claim should be expanded to
include a triangular fibrocartilage complex right wrist tear.
CONCLUSION
The Board finds that the case is not in posture for decision.

5

ORDER
IT IS HEREBY ORDERED THAT the December 11, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: June 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

